DETAILED ACTION
Claims 1 and 4-11 are pending and currently under review.
Claims 2-3 are cancelled.
Claims 10-11 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/13/2022 has been entered.  Claims 1 and 4-9, and newly submitted claim(s) 10-11, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/12/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keicher et al. (US 6,391,251).
Regarding claim 1, Keicher et al. discloses a metal alloy component made by additive manufacturing having embedded features therein [abstract, col.11 ln.14-35]; wherein said embedded feature can include a material located in curved cooling channels as depicted by Keicher et al. that is different than that of the base material [col.24 ln.49-62, fig.26b-c].  The examiner reasonably considers the aforementioned cooling channels having embedded material therein as stated previously to be located in predetermined locations at curved regions at the component surface (ie. channel opening), as would have been recognized by one of ordinary skill [fig.26b-c].  Said curved regions at the component surface also reasonably meet the limitation of “within a penetration depth of x-rays” (ie. depth of zero at the surface).
The examiner notes that the recitations of “that is subjected to stress during operation…” and “to allow x-ray diffraction measurements to be made…” are instances of functional language of the claimed component and marker material, respectively, which upon further consideration, do not impart any further structure to the claimed component absent concrete evidence to the contrary.  Specifically, the examiner notes that the component structure of Keicher et al. is substantially similar to that as claimed, such that the disclosed component of 
Regarding claims 4-6, Keicher et al. discloses the component of claim 1 (see previous).  The examiner notes that the specific recitations regarding x-ray diffraction measurements merely pertain to a method of measuring, which upon further consideration, are not considered to impart any further structure to the claimed component.  Thus, absent concrete evidence to the contrary, the examiner submits that the specific method of measurement (ie. by x-ray diffraction means as claimed) is not considered to impart any patentably distinct structure to the claimed component, such that the instant claims are considered to be reasonably met by the disclosed component of Keicher et al.
Regarding claim 7, Keicher et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the additive manufacturing comprises…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further structure to the claimed component.  See MPEP 2113.  Nonetheless, Keicher et al. expressly teaches direct material deposition as claimed [col.1 ln.22-23].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701) alone, or alternatively in view of either: 1) Kang et al. (US 2007/0036656), or 2) Heyworth (US 2007/0085904) and Watanabe et al. (US 6,419,447).
Regarding claim 1, Pilz et al. discloses a marked metallic object made by additive manufacturing [abstract, 0020]; wherein the marking is achieved through addition of a material having a different property into the object to be marked during additive manufacturing [0026, fig.4].  The examiner reasonably considers the aforementioned metallic object of Pilz et al. to meet the claimed limitation of a component of a base alloy having a marker material that is different than that of the base alloy.  Pilz et al. further discloses that the marker material can be located at the component surface plane B, which the examiner reasonably considers to meet the limitation of “a surface at a predetermined location” [fig.1-2, 4].  See MPEP 2145(II).  Although the aforementioned figures 2 and 4 are directed to marker material of empty space, the examiner submits that one of ordinary skill would have reasonably been motivated to utilize marker material of a different material having different properties because Pilz et al. expressly teaches that the marking means can equivalently be empty space, porosity, or a different material with different properties [0024-0028].
The examiner notes that the recitations of “that is subjected to stress during operation…” and “to allow x-ray diffraction measurements to be made…” are instances of functional language of the claimed component and marker material, respectively, which upon further consideration, do not impart any further 
Pilz et al. further teaches that the marking can be produced on a turbine blade, which the examiner recognizes to naturally have a curved surface because airfoils of turbine blades are not completely straight and have some degree of curvature as would have been recognized by one of ordinary skill [0029].  
Alternatively, Pilz et al. does not expressly teach providing the markings to a curved region.  Kang et al. discloses a turbine blade having an identification feature therein [abstract]; wherein said identification feature is located in a root portion, said root portion also having curved regions as depicted by Kang et al. [fig.3a-b].  Kang et al. discloses that this location is selected to avoid interference with blade operation [0017].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Pilz et al. by locating the marker at a curved root region to avoid interference of the marker with the blade operation as taught by Kang et al. 

Regarding claims 4-6, Pilz et al. discloses the component of claim 1 (see previous).  The examiner notes that the specific recitations regarding x-ray diffraction measurements merely pertain to a method of measuring, which upon further consideration, are not considered to impart any further structure to the claimed component.  Thus, absent concrete evidence to the contrary, the examiner submits that the specific method of measurement (ie. by x-ray diffraction means as claimed) is not considered to impart any patentably distinct structure to the claimed component, such that the instant claims are considered to be reasonably met by the disclosed component of Pilz et al.
Regarding claim 7, Pilz et al. discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the additive manufacturing comprises…” is a product-by-process limitation which, upon .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701) as applied to claim 1 above, and further in view of Huang (US 6,042,780) and Ward et al. (US 2014/0119511).
Regarding claims 8-9, Pilz et al. discloses the component of claim 1 (see previous).  As stated previously, Pilz et al. discloses that the material can be a metallic powder; however, Pilz et al. does not expressly teach a titanium build material as claimed.  Huang discloses a method of making high performance, high temperature components, wherein the build material can be TiAl [abstract, col.10 ln.8-20].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Pilz et al. by selecting a titanium alloy as the build powder material such that high performance, high temperature components can be fabricated.  
Pilz et al. further discloses that the marker material can be a material having a different permittivity or permeability than that of the build material [0026]; however, Pilz et al. and Gibson et al. do not expressly teach cerium as a marker material as claimed.  Ward et al. discloses a method of non-destructive identification of articles through x-ray diffraction [abstract]; wherein cerium can be used as a marking material and is known to be recognized by x-ray diffraction methods because it diverts x-ray radiation differently than typical substances .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701) in view of Kang et al. (US 2007/0036656).
Regarding claim 10, Pilz et al. discloses the component of claim 1 (see previous).  As stated previously, Kang et al. discloses a turbine blade having an identification feature therein [abstract]; wherein said identification feature is located in a root location, said root location having curved regions as depicted by Kang et al. [fig.3a-b].  Kang et al. discloses that this location is selected to avoid interference with blade operation [0017].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Pilz et al. by locating the marker at a curved root region to avoid interference of the marker with the blade operation as taught by Kang et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701) in view of Heyworth (2007/0085904) and Watanabe et al. (US 6,419,447).
Regarding claim 11, Pilz et al. discloses the component of claim 1 (see previous).  As stated previously, Heyworth et al. discloses that it is known to utilize specifically located markers to monitor stresses of a turbine blade [abstract, 0001-0002]; wherein stresses are known to particularly occur between the airfoil and platform as taught by Watanabe et al. [abstract, col.2 ln.44-48, fig.1a-b].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Pilz et al. by utilizing said marker as a stress indicating marker as taught by Kang et al., and locating said stress markers at locations where stress is known to occur, such as between the airfoil and platform as taught by Watanabe et al.  The examiner notes that the aforementioned location of Watanabe et al. (ie. region between foil 14 and platform 15) is reasonably curved [fig.1a-b]. 

Response to Arguments
The previous rejections over Islam et al. and Olesen et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 1/13/2021, regarding the rejections over Keicher et al. have been fully considered but they are not persuasive.
Applicant argues that the cooling channels of Keicher et al. are depicted as extending throughout the entire structure of the component, which is not a “pre-determined location” as claimed.  The examiner cannot concur.  It is noted that the term “pre-determined location” imparts no specific structure other than some arbitrarily selected location within the component, which is reasonably met 
Applicant then argues that Keicher et al. does not teach a penetration depth of x-rays.  As stated above, Keicher et al. expressly depicts the cooling channel at a surface of the component (ie. depth of zero), which reasonably meets the instant claim.
 Applicant's arguments, filed 1/13/2021, regarding the rejections over Pilz et al. have been fully considered but they are not persuasive.  Applicants’ arguments over Pilz et al. are further moot in view of the new grounds of rejection as stated above.
Applicant argues that Pilz et al. fails to teach a curved surface.  The examiner cannot concur.  As stated above, Pilz et al. teaches providing the markings on turbine blades.  Turbine blades reasonably include airfoil configurations, which naturally have a curved surface as would have been recognized by one of ordinary skill.  Nonetheless, applicants’ arguments are further moot in view of the new grounds of rejection above.

Conclusion
	No claims allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734